United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                      Carlos M. RAMA
             Lance Corporal (E-3), U.S. Marine Corps
                           Appellant

                         No. 201800324

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                     Decided: 28 February 2019.
                          Military Judge:
             Lieutenant Colonel Leon J. Francis, USMC.
Sentence adjudged 21 June 2018 by a general court-martial convened
at Marine Corps Base Hawaii, Kaneohe Bay, Hawaii, consisting of a
military judge sitting alone. Sentence approved by convening authori-
ty: reduction to E-1, confinement for 6 months, and a bad-conduct dis-
charge.
                           For Appellant:
             Lieutenant Colonel Lee C. Kindlon, USMCR.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before HUTCHISON, TANG, and STEPHENS,
                    Appellate Military Judges.
                   United States v. Rama, No. 201800324


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2